Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO:

 MELVIN CASANAS,

                   Plaintiff,
        v.                                                     JURY TRIAL DEMANDED

 GLOBAL ONE TRAINING GROUP, LLC, a
 Florida limited liability company; AIRLINE
 TRAINING & LEASING CORP., a Florida
 profit corporation; GEORGE LANDA, and
 WILLIAM RUBIANO,

             Defendants.
 ________________________________________/

                                   COMPLAINT FOR DAMAGES

        Plaintiff, MELVIN CASANAS, (“CASANAS”) by and through his undersigned attorney,

 files this, his Complaint for Damages against Defendants, GLOBAL ONE TRAINING GROUP,

 LLC, a Florida limited liability company, (hereinafter “GLOBAL”); AIRLINE TRAINING &

 LEASING CORP., a Florida profit corporation, (hereinafter, “AIRLINE”), GEORGE LANDA

 (hereinafter, “LANDA”), and WILLIAM RUBIANO (hereinafter, “RUBIANO”), and states as

 follows:

                                          INTRODUCTION

       1. This is an action to recover unpaid overtime wage compensation under the Fair Labor

 Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                         JURISDICTION

            2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

  28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, GLOBAL
Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 6



  was an enterprise engaged in interstate commerce. At all times pertinent to this Complaint, the

  corporate Defendant, AIRLINE was an enterprise engaged in interstate commerce. At all times

  pertinent to this Complaint, the Defendants regularly owned and operated a business engaged

  in commerce or in the production of goods for commerce as defined in §3(r) and 3(s) of the

  FLSA, 29 U.S.C. §203(r) and 203(s).

         3.   Defendants, GLOBAL, AIRLINE, LANDA and RUBIANO operated a business

  designed to provide airline education and flight skills trainings through use of flight simulators.

  Plaintiff, CASANAS’ work, and the work of at least 5 other employees employed by the

  Defendants, involved handling on a regular and recurrent basis “goods” or “materials,” as

  defined by the FLSA, which were used commercially in Defendants’ business, and moved in

  interstate commerce.     This included computers, simulators, aviation supplies, and other

  electronic components that were manufactured outside the State of Florida.

         4.   Upon information and belief, during the relevant time period, the Defendants had an

  annual gross volume of sales made or business done of not less than $500,000.00.

         5.   The Defendants are subject to the jurisdiction of this Court because they engage in

  substantial and not isolated activity within the Southern District of Florida.

         6.   The Defendants are also subject to the jurisdiction of this Court because they

  operate, conduct, engage in, and/or carry on business in the Southern District of Florida.

                                              VENUE

         7.   The venue of this Court over this controversy is based upon the following:


                a.     The unlawful employment practices alleged below occurred and/or were

                       committed in the Southern District of Florida
Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 6



                       and,

               b.      The Defendants were and continue to be a corporation and individuals

                       doing business within this judicial district.

                                             PARTIES

        8.   At all times material hereto, Plaintiff, CASANAS was an “employee” of the

  Defendants within the meaning of the FLSA.

        9.   At all times material hereto, corporate Defendants, GLOBAL and AIRLINE,

  respectively, were conducting business in Miami-Dade County, Florida, which is within the

  Southern District of Florida.

        10. At all times material hereto, Defendants were the employer of Plaintiff, CASANAS.

        11. At all times material hereto, Defendants were and continue to be “employer[s]”

  within the meaning of the FLSA.

        12. At all times material hereto, the Defendants knowingly and willfully failed to pay

  Plaintiff, CASANAS his lawfully earned wages in conformance with the FLSA.

        13. The Defendants committed a willful, malicious and unlawful violation of the FLSA

  and, therefore, are liable for monetary damages.

        14. At all times material hereto, corporate Defendant, GLOBAL was an “enterprise”

  engaged in commerce” within the meaning of the FLSA.

        15. At all times material hereto, corporate Defendant, AIRLINE was an “enterprise”

  engaged in commerce” within the meaning of the FLSA.

        16. At all times material hereto, the work performed by Plaintiff, CASANAS was

  directly essential to the business performed by Defendant, GLOBAL.
Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 6



         17. Plaintiff, CASANAS has fulfilled all conditions precedent to the institution of this

  action and/or such conditions have been waived.

                                    STATEMENT OF FACTS

         18. On or about February 8, 2016, Plaintiff, CASANAS was hired by the Defendants as

  flight simulator technician. His employment ended on January 8, 2019.

         19. Plaintiff, CASANAS was paid an hourly wage of $25.00 per hour.

         20. Defendants knowingly and willfully operated their business with a policy of not

  paying wages in conformance with the applicable law, to the Plaintiff, CASANAS.

         21. Defendants, LANDA and RUBIANO were supervisors and/or manager/owners who

  were involved in the day-to-day operations and/or were directly responsible for the supervision

  of Plaintiff. Therefore, they are personally liable for the FLSA violations.

         22. Defendants, LANDA and RUBIANO were directly involved in decisions affecting

  employee compensation and/or hours worked by Plaintiffs.

         23. Plaintiff, CASANAS has retained Bober & Bober, P.A. to represent him in this

  litigation and has agreed to pay the firm a reasonable fee for its services.

                                   STATEMENT OF CLAIM:

                                             COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

         24. Plaintiff, CASANAS repeats and realleges Paragraphs 1 through 23 as if fully set

  forth herein.
Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 6



        25. Plaintiff, CASANAS’ employment with the Defendants was to consist of a normal

  work week for which he should have received time and one-half for his hours worked in excess

  of the maximum hours provided for in the FLSA.

        26. During Plaintiff, CASANAS’ employment, Plaintiff, CASANAS worked hours in

  excess of forty (40) per week for which he was not compensated at the statutory rate of time

  and one-half for all of his hours. Plaintiff, CASANAS was entitled to be paid at the rate of

  time and one-half for all of his hours worked in excess of the maximum hours provided for in

  the FLSA.

        27. Records, if any, concerning the number of hours worked by Plaintiff, CASANAS

  and the actual compensation paid to Plaintiff, CASANAS are in the possession and custody of

  the Defendant. Plaintiff, CASANAS intends to obtain these records by appropriate discovery

  proceedings to be taken promptly in this case and, if necessary, he will then seek leave of Court

  to amend his Complaint for Damages to set forth the precise amount due him.

        28. Defendants knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by its failure to compensate Plaintiff, CASANAS at the statutory rate of

  time and one-half for all the hours he worked in excess of forty (40) hours per week when they

  knew or should have known such was due.

        29. Defendants failed to properly disclose or apprise Plaintiff, CASANAS of his rights

  under the FLSA.

        30. As a direct and proximate result of the Defendants’ willful disregard of the FLSA,

  Plaintiff, CASANAS is entitled to liquidated damages pursuant to the FLSA.
Case 1:20-cv-20177-JEM Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 6



         31. Due to the willful and unlawful actions of the Defendants, Plaintiff, CASANAS has

  suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

  equal amount as liquidated damages.

         32. Plaintiff, CASANAS is entitled to an award of his reasonable attorney’s fees and

  costs pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiff, CASANAS respectfully requests that judgment be entered in

 his favor against the Defendants:

        a.      Declaring that the Defendants violated the overtime provisions of 29
                U.S.C. § 207;
        b.      Awarding Plaintiff, CASANAS overtime compensation in the amount calculated;
        c.      Awarding Plaintiff, CASANAS liquidated damages in the amount calculated;
        d.      Awarding Plaintiff, CASANAS reasonable attorney’s fees and costs and expenses
                of this litigation pursuant to 29 U.S.C. § 216(b);
        e.      Awarding Plaintiff, CASANAS post-judgment interest; and
        f.      Ordering any other and further relief this Court deems to be just and
                proper.
 DATED: January 15, 2020.
                                               Respectfully submitted,

                                               BOBER & BOBER, P.A.
                                               Attorneys for Plaintiff
                                               1930 Tyler Street
                                               Hollywood, FL 33020
                                               Phone: (954) 922-2298
                                               Fax: (954) 922-5455
                                               peter@boberlaw.com
                                               samara@boberlaw.com
                                               By: s/. Peter Bober
                                                       PETER BOBER
                                                       FBN: 0122955
                                                       SAMARA BOBER
                                                       FBN: 0156248
